IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00229-CR

DIHO LLOYD BROWN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee




                          From the County Court at Law
                             Walker County, Texas
                             Trial Court No. 15-0673


                           MEMORANDUM OPINION


      Appellant, Diho Brown, has filed a motion requesting the dismissal of this appeal.

See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal, and appellant and

his attorney have personally signed the motion. See id. Accordingly, we grant the motion

and hereby dismiss appellant’s appeal.
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 2, 2016
Do not publish
[CR25]




Brown v. State                                               Page 2